Exhibit 10.1

THIS NOTE AND ANY SHARES ACQUIRED UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION, AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
FILED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNLESS OTHER EVIDENCE
SATISFACTORY TO CALANDO PHARMACEUTICALS, INC. IS PROVIDED CONFIRMING THAT SUCH
REGISTRATION IS NOT REQUIRED.

CALANDO PHARMACEUTICALS, INC.

UNSECURED CONVERTIBLE FORM OF PROMISSORY NOTE AGREEMENT

 

$_______________

   November 26, 2008    No. ___

THIS UNSECURED CONVERTIBLE PROMISSORY NOTE AGREEMENT (this “Note”), dated
November     , 2008, is entered into by and between Calando Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), and __________________, an
individual (the “Holder”). The Company hereby promises to pay to the Holder,
subject to the conversion and redemption provisions set forth herein, the sum of
_____________ (the “Principal Amount”), plus interest thereon as set forth in
Section 1 below, on or before the two (2) year anniversary of the date of this
Note (the “Maturity Date”), all as provided herein.

This Note is being issued by the Company to the Holder as one of, and pursuant
to the issuance of, Unsecured Convertible Promissory Note Agreements (“Unsecured
Convertible Promissory Note Agreements”) in the minimum aggregate of One Million
Dollars ($1,000,000) and the maximum aggregate of Five Million Dollars
($5,000,000), as more specifically described in the Company’s Confidential
Private Placement Memorandum, as such may be amended from time to time (the
“Offering”).

Section 1. Interest Rate. Interest shall accrue on the Principal Amount of this
Note at a fixed annual rate equal to ten percent (10.0%), compounded annually.
Interest shall accrue until the Principal Amount shall be paid in full or, if
sooner, until the occurrence of a: (a) Conversion; or (b) a redemption pursuant
to Section 2 below.

Section 2. Payments; Company Redemption Option. All payments of interest and
principal pursuant to this Note shall be made in U.S. Dollars by check or by
wire transfer of immediately available funds. Prior to a Conversion, upon five
(5) business days advance notice (“Redemption Notice”), the Company may redeem
this Note by paying to the Holder an amount equal to two (2) times then
outstanding principal amount of this Note, plus all interest accrued such
outstanding principal amount (the “Redemption Amount”). Upon receiving a
Redemption Notice, the Holder may at his sole option instead convert the then
outstanding Principal Amount of this Note plus all accrued and unpaid interest
thereon (“Convertible Amount”) to Common Shares pursuant to Section 3 below. If
not sooner redeemed or converted as set forth in Section 3 below, the unpaid
Principal Amount of this Note, together with interest accrued and unpaid
thereon, shall be due and payable in full on the Maturity Date.

Section 3. Conversion; Holder Redemption Option.

(a) Holder Conversion Option. At any time, at the option of the Holder, all or
any part of the Conversion Amount, may be converted into Common Shares at the
Conversion Price.

(b) Redemption by the Company. The Company shall provide the Holder twenty
(20) days advance written notice of the consummation of a Company Sale (the
“Company Sale Notice”). Within ten (10) days following the receipt of such
Company Sale Notice, the Holder shall provide written notice to the Company as
to whether, at the Holder’s option and effective upon such Company Sale: (i) the
Convertible Amount shall automatically be converted into Common Shares at the
Conversion Price (“Conversion Option”) or (ii) the Company shall redeem this
Note by paying to the Holder an amount equal to the Redemption Amount.
Notwithstanding anything contained herein to the contrary, if Holder chooses the
Redemption Option, Holder shall be paid from the proceeds from a Company Sale
(A) prior to all of the Company’s Common Share holders and creditors; and (B) on
a pari passu basis with other all other holders of Unsecured Convertible
Promissory Note Agreements issued in connection with the Offering.



--------------------------------------------------------------------------------

(c) If and whenever the Company, subsequent to the date hereof subdivides its
outstanding Common Shares into a larger number of Common Shares, or combines its
outstanding Common Shares into a smaller number of Common Shares, then the
Conversion Price shall be adjusted proportionately, as determined by the Company
in good faith.

(d) Effective upon a Conversion, this Note automatically will be canceled and no
longer deemed to be outstanding and all rights with respect to this Note will
forthwith cease and terminate, except the right of the Holder of this Note to
receive Common Shares issuable upon Conversion of this Note. Promptly following
any Conversion, the Company shall deliver to the Holder a certificate for the
underlying Common Shares in the name of the Holder.

Section 4. Events of Default. Notwithstanding anything to the contrary provided
herein, the occurrence of any one or more of the following shall be an “Event of
Default” hereunder and, upon the occurrence of an Event of Default, any and all
principal and interest due hereunder shall be immediately due and payable (but
subject to the conversion rights set forth herein) and the Holder then shall
have all of the rights and remedies afforded creditors generally by the
applicable federal laws or the laws of the State of Delaware:

(a) The failure by the Company to pay within sixty (60) days following when due
any principal or interest under this Note; or

(b) The Company: (i) shall make an assignment for the benefit of creditors;
(ii) shall be adjudicated bankrupt or insolvent; (iii) shall seek the
appointment of, or be the subject of an order appointing, a trustee, liquidator
or receiver as to all or part of its assets; (iv) shall commence, approve or
consent to, any case or proceeding under any bankruptcy, reorganization or
similar law and, in the case of an involuntary case or proceeding, such case or
proceeding is not dismissed within ninety (90) days following the commencement
thereof; or (v) shall be the subject of an order for relief in an involuntary
case under federal bankruptcy law not dismissed within 90 days following the
date of such order for relief.

Section 5. Holder Representations and Covenants.

(a) The Holder is acquiring this Note, and the Common Shares into which this
Note may be converted, for his, her or its own account for investment and not
with a view to, or for sale in connection with, any distribution thereof, nor
with any present intention of distributing or selling the same; and the Holder
has no present or contemplated agreement, undertaking, arrangement, obligation,
indebtedness or commitment providing for the disposition thereof.

(b) The Holder is an “accredited investor” as defined in Rule 501(a) under the
Securities Act of 1933, as amended (the “Securities Act”). The Holder has made
detailed inquiry concerning the Company, its business and its personnel and has
reviewed the Confidential Private Placement Memorandum issued by the Company in
connection with the Offering; the officers of the Company have made available to
the Holder any and all written information which he, she or it has requested and
have answered to the Holder’s satisfaction all inquiries made by the Holder; and
the Holder has sufficient knowledge and experience in finance and business that
he, she or it is capable of evaluating the risks and merits of his, her or its
investment in the Company and the Holder is able financially to bear the risks
thereof.

(c) The Holder has full power and authority to execute this Note and to perform
his, her or its obligations hereunder. If the Holder is a corporation, limited
liability company, partnership or trust, the Holder represents that (i) it has
not been organized, reorganized or recapitalized specifically for the purpose of
investing in the Company and (ii) the undersigned is the duly authorized
representative of such entity.

(d) In connection with a Conversion, the Holder shall, to the extent such Holder
is not already a party thereto, execute and deliver the Company’s Second Amended
and Restated Investors’ Rights Agreement, as such agreement may be amended
and/or restated from time to time (the “Investors’ Rights Agreement”).

(e) The Holder acknowledges and agrees that the Company’s current lender (and
majority stockholder) Arrowhead Research Corporation, a Delaware corporation
(“Arrowhead”), has the right to and intends to (but has no contractual
obligation to) convert the

 

2



--------------------------------------------------------------------------------

aggregate outstanding indebtedness (including interest) owed by the Company to
Arrowhead, into unsecured convertible promissory note agreements which will be
substantially the same in form and substance as this Note (the “Arrowhead
Notes”); provided, however, that the Arrowhead Notes will: (A) bear interest at
6%; and (B) will be subordinate in the right of payment to this Note and the
other Offered Notes.

Section 6. Restricted Securities; Requirements for Transfer. The Holder
understands that the Note (and the underlying Common Shares) are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Holder must hold the Note (and the underlying Common
Shares) indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available. The Holder
acknowledges that the Company has no obligation to register or qualify the Note,
or the Common Shares into which it may be converted, for resale, except as set
forth in the Investors’ Rights Agreement. The Holder further acknowledges that
if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Common Shares, and on requirements
relating to the Company which are outside of the Holder’s control, and which the
Company is under no obligation and may not be able to satisfy. This Note shall
not be sold or transferred unless either (i) it first shall have been registered
under the Securities Act, or (ii) the Company first shall have been furnished
with an opinion of legal counsel, or other evidence, reasonably satisfactory to
the Company, to the effect that such sale or transfer is exempt from the
registration requirements of the Securities Act and the Company shall have
provided its prior written consent to such sale or transfer. Any person,
corporation, partnership or other entity to which this Note is transferred by
the Holder, whether voluntarily or by operation of law, shall be bound by the
obligations of the Holder hereunder to the same extent as if such transferee
were the original Holder of this Note and the Holder shall not transfer this
Note unless the transferee provides a written instrument to the Company
notifying the Company of such transfer and agreeing in writing to be bound by
the terms of this Note.

Section 7. Reservation of Common Shares. The Company shall at all times reserve
and keep available for issuance the number of Common Shares that is sufficient
to provide for the Conversion of this Note. The Company covenants that all
Common Shares issuable upon Conversion of this Note will, upon issuance in
accordance with the terms of this Note, be duly and validly issued, fully paid
and non-assessable, and free of restrictions on transfer other than restrictions
imposed or created under this Note, the Investors’ Rights Agreement, by
applicable law, or by the Holder.

Section 8. No Rights or Liabilities as Shareholders of the Company. This Note
does not by itself entitle the Holder to any voting rights or other rights as a
shareholder of the Company. In the absence of Conversion of this Note, no
provisions of this Note, and no enumeration herein of the rights or privileges
of the Holder shall cause such Holder to be a shareholder of the Company for any
purpose by virtue hereof.

Section 9. Use of Proceeds. The Company shall use the funds from this Note for
general corporate purposes, including, without limitation, in support of
Company-sponsored clinical trials and preclinical candidate development.

Section 10. Information & Voting Rights. Upon the reasonable request of the
Holder, the Company shall provide to the Holder copies of its annual and
quarterly financial statements. The Holder agrees to maintain all such
information confidential and shall not disclose such information to any third
parties without the written consent of the Company. The Holder shall have no
voting rights prior to the conversion of their Notes into Common Shares.

Section 11. Waivers.

(a) Except for the notices required by this Note, the Company waives demand,
presentment, protest, notice of protest, notice of dishonor, notice of intent to
accelerate, notice of acceleration, and all other notices or demands of any kind
or nature with respect to this Note.

(b) The Company agrees that a waiver of rights under this Note shall not be
deemed to be made by the Holder unless such waiver shall be in writing, duly
signed by the Holder, and each such waiver, if any, shall apply only with
respect to the specific instance involved and shall in no way impair the rights
of the Holder or the obligations of the Company in any other respect at any
other time.

 

3



--------------------------------------------------------------------------------

(c) The Company agrees that in the event the Holder demands or accepts partial
payment of this Note, such demand or acceptance shall not be deemed to
constitute a waiver of any right to demand the entire balance of this Note at
any time in accordance with the terms of this Note.

Section 12. Usury. None of the terms of this Note shall ever be construed to
create a contract to pay interest at a rate in excess of the maximum rate
permitted to be charged under applicable law.

Section 13. Governing Law; Jurisdiction. This Note shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to conflict of laws principles thereof.

Section 14. Miscellaneous. All notices and other communications provided for in
this Note or otherwise required by law shall be given in writing and delivered
in person, mailed, first class, postage prepaid, or sent by a
nationally-recognized or overnight delivery service addressed to the Company or
the Holder at their respective addresses set forth in the first paragraph of
this Note (or at such other address or telecopy number as such party shall
designate by like notice). All notices, demands and other communications shall
be deemed to have been duly given when delivered by hand, if personally
delivered; when delivered by courier, if delivered by commercial courier
service; and three (3) business days after being deposited in the mail, postage
prepaid, if mailed. This Note constitutes a final written expression of all the
terms of the agreement between the Company and the Holder regarding the subject
matter hereof, is a complete and exclusive statement of those terms, and
supersedes all prior and contemporaneous agreements, understandings, and
representations between the Company and the Holder. If any provision or any
word, term, clause, or other part of any provision of this Note shall be invalid
for any reason, the same shall be ineffective, but the remainder of this Note
shall not be affected and shall remain in full force and effect. This Note may
be executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument

Section 15. Certain Defined Terms. As used in this Note, the following terms
shall have the following meanings:

“Common Shares” means shares of the Common Stock, $0.0001 par value per share,
of the Company.

“Conversion” means the conversion of the Convertible Amount into Common Shares,
as set forth in Section 3 of this Note.

“Convertible Amount” means the then outstanding Principal Amount of this Note
plus all accrued and unpaid interest thereon.

“Company Sale” means the earliest to occur of: (a) the sale, exchange, or other
transfer by any shareholder(s) of the Company of capital stock representing,
individually or in the aggregate, greater than fifty percent (50%) of the
outstanding voting capital of the Company; (b) a merger, consolidation,
reorganization, or other transaction approved by the shareholders that would
directly or indirectly produce the results described in (a) above; (c) a sale of
all or substantially all of the Company’s assets approved by the shareholders;
or (d) the consummation of an exclusive license of i) substantially all of the
Company’s intellectual property assets; and/or to the ii) RONDEL siRNA delivery
system, to a third party for a prepaid fee exceeding the Redemption Amount.

“Conversion Price” means a price equal to $0.576647 per Common Share, subject to
adjustment in accordance with Section 3(d) of this Note.

“Convertible Securities” shall mean indebtedness or securities of the Company
which are convertible into Common Shares, either immediately or upon the
consummation of a Company Sale.

“Offered Notes” means the Unsecured Convertible Promissory Note Agreements
issued pursuant to the Offering.

 

4



--------------------------------------------------------------------------------

“Purchase Rights” shall mean any warrants, options or other rights to subscribe
for, purchase or otherwise acquire any Common Shares or any Convertible
Securities, either immediately or upon the arrival of a specified date or the
happening of a specified event.

“Redemption Amount” means two (2) times the then outstanding principal amount of
this Note, plus all interest accrued such outstanding principal amount.

*  *  *  *  *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Unsecured Convertible
Promissory Note Agreement on the date first above written.

 

CALANDO PHARMACEUTICALS, INC. By:          

Name:

     

Title:

   

 

HOLDER:       Name:     Address:          

 

6